Citation Nr: 0939417	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-29 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to August 
2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  


FINDINGS OF FACT

1.  The Veteran suffers from a bilateral hearing loss 
disability which had its onset during his active service.  

2.  The Veteran suffers from tinnitus which had its onset 
during active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral 
hearing loss disability have been met.  38 U.S.C.A. § 1110, 
1131 (West 2002).  38 C.F.R. § 3.303 (2009).  

2.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A. § 1110, 1131 (West 2002).  38 C.F.R. 
§ 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires 
competent evidence of (1) a current disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
nexus between the claimed inservice disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Certain chronic diseases, including organic diseases of the 
nervous system, may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A.  
§§ 1101, 1112, (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory thresholds in any of the frequencies 500, 1,000, 
2,000, 3,000 and 4,000 cycles per second (Hertz) is 40 
decibels or greater; or when the auditory thresholds for at 
least these of these relevant frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385.  

Service treatment records are unfavorable to the Veteran's 
claims.  There are no reports of tinnitus or hearing loss 
during service.  March 2003 audiometric testing shows 
puretone thresholds at 500, 1000, 2000, and 4000 Hertz of 15, 
5, 0, 20, and 20 decibels in the right ear and 10, 0, 5, 20, 
and 20 decibels in the left ear.  This shows that, as far as 
puretone thresholds, the Veteran did not have a hearing loss 
disability several months prior to separation from service.  
In an associated report of medical history the Veteran 
indicated that he did not then have and had not ever had ear 
trouble.  

In November 2004 the Veteran underwent a VA audiology 
examination.  Audiometric test results indicate puretone 
thresholds at 500, 1000, 2000, and 4000 Hertz of 20, 20, 10, 
25, and 30 decibels in the right ear and 15, 15, 15, 25, and 
30 decibels in the left ear.  Speech discrimination was 80 
percent for the right ear and 72 percent for the left ear.  
The audiologist provided diagnoses of occasional tinnitus in 
both ears since 2001 and hearing essentially within normal 
limits with slight speech discrimination skills in both ears.  

In a completely conclusory opinion, listed as a diagnosis and 
without any rationale, the audiologist stated as follows: 
"The etiology of tinnitus and hearing loss is not related to 
his military service experience."  The U.S. Court of Appeals 
for Veterans Claims has explained that factors in weighing 
the value of a medical opinion include Those factors are (1) 
whether the opinion was based on sufficient facts or data, 
(2) whether the opinion was the product of reliable 
principles and methods, and (3) whether the medical 
professional applied the principles and methods reliably to 
the facts of the case.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 302 (2008).  Significantly, the Court stated 
that most of the probative value of a medical opinion lies in 
its reasoning and that an opinion that contains only data and 
conclusions is not entitled to any probative weight.  Id. at 
304.  The audiologist's opinion contains only a conclusion 
and is entitled to no probative weight.  

Although the audiologist may view the Veteran's hearing as 
"essentially normal" applicable regulation, 38 C.F.R. 
§ 3.385, provide that a Veteran with speech discrimination 
scores less than 94 percent has a hearing loss disability.  
Indeed those scores indicate that the Veteran's bilateral 
hearing loss meets the criteria for a 10 percent disability 
rating.  These test results are from December 2004 and he was 
released from service in August 2003, placing the 
manifestation of his hearing loss several months outside of 
the one year time frame for application of presumptive 
provisions for chronic diseases.  Additionally, there is no 
evidence that the Veteran's hearing loss is sensorineural.  

However, taking these results together with the date of the 
Veteran's claim is evidence that his hearing loss disability 
had its onset during service.  More evidence favorable to 
this finding is that the audiologist diagnosed tinnitus 
present since 2001.  

Finally, the Veteran has at least implied that his hearing 
loss began during service because he filed his claim within 
two months after separation from service.  The record does 
not necessarily show the Veteran to lack credibility so the 
Board assumes that he is credible.  Hence, his own statements 
provide evidence in favor of his claims.  

Considering all of the evidence of record, the Board finds 
that the preponderance of evidence is favorable to a grant of 
service connection for a bilateral hearing loss disability.  

As to the Veteran's claim for service connection for 
tinnitus, the audiologist found that his tinnitus was present 
since 2001.  It does not matter if the Veteran has tinnitus 
because of exposure to noise from a military source or from a 
woodworking hobby engaged in during service, service 
connection for tinnitus is warranted.  

Based on the above, service connection must be granted for 
tinnitus and for a bilateral hearing loss disability.  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA notice 
is required with regard to all elements of a service 
connection claim, including how VA assigns disability ratings 
and effective dates in the event that the claim is granted.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As the Board has found that service connection is warranted 
for a hearing loss disability and tinnitus, the only elements 
of notice that still matter in this case is notice as to how 
VA assigns disability ratings and effective dates.  There is 
no such notice in the record.  However, that does not mean 
that the Board must delay adjudication of the appeal so that 
notice can be provided.  Rather, such delay for corrective 
notice is required only if the defects in notice have been 
prejudicial to the Veteran.  See Shinseki v. Sanders 129 
S.Ct. 1696 (2009).  Given that the claims have been granted 
and the Veteran will have the opportunity to contest any 
disability rating or effective date assigned by the RO in the 
first instance, without loss of any legal position (i.e., the 
date of claim remains the same), the Board finds that the 
Veteran has not been prejudiced by this lack of notice.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Evidence 
sufficient to substantiate the claims is obviously of record, 
which is the purpose of VA's duty to assist, hence VA has no 
further duty to assist in this case.

ORDER

Service connection for tinnitus is granted.  

Service connection for a bilateral hearing loss disability is 
granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


